Citation Nr: 1329304	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-17 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code.

(The issues of entitlement to service connection for right 
foot hallux valgus, to include as secondary to service-
connected left foot hallux valgus, entitlement to service 
connection for a cervical spine disability, entitlement to 
an initial rating in excess of 10 percent for hallux valgus, 
left foot, and entitlement to reimbursement of unauthorized 
medical expenses incurred at Methodist North Surgery Center 
on August 7, 2006 for service-connected left foot hallux 
valgus area are the subjects of separate decisions of the 
Board).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Nashville, 
Tennessee.

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In February 2009, the Board remanded this matter for 
additional actions. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the February 2009 remand, the Board instructed the RO to 
ensure that all notification and development actions 
required pursuant to the Veterans Claims Assistance Act 
(VCAA) were fully complied with and satisfied as the issue 
on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, after 
careful scrutiny of the multiple volumes associated with 
this case, the Board cannot find any evidence that the 
Veteran was provided with VCAA compliant notice as to the 
issue on appeal.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with 
the remand. Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, an additional remand is warranted for 
compliance with the Board's prior February 2009 remand 
instructions.

In addition, the Veteran's VA Vocational Rehabilitation 
folder, including any counselor's assessments, are not 
associated with the claims file.   Accordingly, any such 
folder should be associated with the claims file on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran has been 
provided with VCAA compliant notice of 
what evidence is needed to substantiate 
his claim on appeal and that all 
development actions necessary are 
undertaken.  

2.  Secure the Veteran's Vocational 
Rehabilitation folder, including any 
counselor's assessment, and associate it 
with the claims folder.  If the search for 
these records is negative, documentation 
must be included in the claims folder and 
the Veteran must be informed pursuant to 
38 C.F.R. § 3.159(e).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


